Allowable Subject Matter
Claims 1-8, 21-24 and 26-33 are allowed.
The following is an examiner’s statement of reasons for allowance:.
The prior art fails to teach or clearly suggest the limitations stating:
 “depositing a third semiconductor layer over the exposed second side portions, the third semiconductor layer being in physical contact with the first semiconductor layer and the second semiconductor layer”,
“removing remaining portions of the first semiconductor layer to form an opening in the fin”, and
“forming a gate structure in the opening” as recited in claim 1,

“wherein after the etching to remove a portion of the dielectric layer and a portion of the third semiconductor layer, the third semiconductor layer comprises a sideways U- shape, and wherein a remaining portion of the dielectric layer is interposed between arms of the sideways U-shape” as recited in claim 21, and

“depositing a first silicon layer in the first recess and the second recess over the semiconductor layers and the substrate; depositing a dielectric layer in the first recess and the second recess over the first silicon layer; anisotropically etching the dielectric layer; and performing an etch process to remove the silicon germanium layers and portions of the first silicon layer” as recited in claim 28.

1. Cheng et al. (PG Pub. No. US 2020/0266060 A1) teaches a method of manufacturing a semiconductor device, including

etching the semiconductor stack to form a fin (¶ 0050 & figs. 3B: intermediate fin 110-1 and/or resulting fin 110-2), 
forming a dummy gate structure over the fin (¶ 0052), 
etching the fin to form a recess adjacent to the dummy gate structure (¶¶ 0052-0054), the recess exposing first side portions of the first and second semiconductor layers (fig. 4B), 
etching the exposed first side portions to expose second side portions (¶ 0057 & fig. 5: recessed side portions), 
depositing a third semiconductor layer (140) over the exposed second side portions (¶ 0061 & fig. 8: 140 deposited over recessed side portions of 110-2), the third semiconductor layer being in physical contact with the first semiconductor layer and the second semiconductor layer (fig. 8: 140 in physical contact with 112 and 114),
removing the dummy gate structure to form an opening in the fin (¶¶ 0072-0073: 132 removed), and
forming a gate structure in the opening in the fin (¶ 0077 & fig. 12A: 174 formed between 112/114/116).
Cheng does not teach removing remaining portions of the first semiconductor layer to form the opening in the fin. 
Balakrishnan et al. (PG Pub. No. US 2017/0213911 A1) teaches removing remaining portions of a first semiconductor layer (12A) to form an opening in a fin (¶ 0042 & figs. 5A-5B: remaining portion of 12A removed to form gate cavity 22).  However, Balakrishnan does not teach forming a third semiconductor layer on exposed side portions of the fin and in physical contact with the first semiconductor layer.


2. Cheng teaches a method including conformally depositing a third semiconductor layer (¶¶ 0062-0063 & fig. 8: 140 formed conformal to 112/114/116 by epitaxial deposition) in the first recess and in the second recess (fig. 8: 140 formed in S/D region and 110-R),  etching to remove a portion of a dielectric layer over the third semiconductor layer (¶ 0066 & fig. 9: conformal layer of dielectric material etched back to form spacers 138), wherein after the etching to remove a portion of the dielectric layer, the third semiconductor layer comprises a sideways U-shape (Cheng, fig. 9: 140 comprises a u-shape surrounding end portions of 112/114/116).
Balakrishnan teaches epitaxially growing S/D structures (¶ 0039: 20L and/or 20R, corresponding to 150 of Cheng) from an exposed substrate surface (fig. 4B: 20L/20R epitaxially grown from exposed portion of substrate 10’).  Such an exposure could be easily provided by removing horizontal portions of Cheng’s third semiconductor layer.
However, neither Cheng nor Balakrishnan, either alone or in combination, teaches a remaining portion of the dielectric layer is interposed between arms of the sideways U-shape, as required by independent claim 21.

3.  Cheng teaches a method including
laterally etching the sidewalls of alternating silicon and silicon germanium layers (¶ 0057 & fig. 5: sidewalls of 111/113/115 and 117 laterally etched to form recess 110-R), 

depositing a dielectric layer in the first and second recesses over the first silicon layer (¶ 0066: conformal layer of dielectric material deposited in S/D regions),
etching the dielectric layer (¶ 0066: conformal layer of dielectric material etched to form 138), and
performing an etch process to remove the silicon germanium layers (¶¶ 0046, 0072 & fig. 11B: SiGe layers 111, 113, 115 and 117 removed).
Frougier et al. (PG Pub. No. US 2020/0287046 A1) teaches a method including depositing a dielectric layer in a first recess and a second recess (¶ 0054: conformally deposited isolation material deposited in exposed regions of substrate), and anisotropically etching the dielectric layer (¶ 0054: anisotropic etch back to remove excess spacer/isolation material on exposed vertical sidewalls).
However, neither Cheng nor Frougier, either alone or in combination, teaches performing an etch process to remove the silicon germanium layers and portions of the first silicon layer, as required by independent claim 28.
Cheng et al. (PG Pub. No. US 2020/0295198 A1) teaches forming a first silicon-containing layer (¶ 0075: 122) over side surfaces of an alternating stack including silicon-germanium layers (¶¶ 0077-0078: 122 conformally formed over side surfaces of 104/106 stack), and performing an etch process to remove portions of the first silicon layer (¶ 0077: portions of 122 removed with a selective etch process).  However, Cheng does not teach the etch further removes the silicon germanium layers, as required by independent claim 28.



Claims 2-8, 22-24. 26-27 and 29-33 depend on claims 1, 21 and 28, and are allowable for implicitly including the allowable subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BRIAN TURNER/Examiner, Art Unit 2894